       Case 4:21-cv-03247-HSG Document 1 Filed 04/30/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                              Case No.
11               Plaintiff,
12                                                Complaint For Damages And
         v.                                       Injunctive Relief For Violations
13                                                Of: Americans With Disabilities
       Winchester Associates, LLC, a              Act; Unruh Civil Rights Act
14
       California Limited Liability
15     Company;
16     Shiroi Neko, LLC, a
17     California Limited Liability
       Company
18
              Defendants.
19
20
           Plaintiff Scott Johnson complains of Winchester Associates, LLC, a
21
     California Limited Liability Company; Shiroi Neko, LLC, a California Limited
22
     Liability Company; and alleges as follows:
23
24
25     PARTIES:
26     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
27   level C-5 quadriplegic. He cannot walk and also has significant manual
28   dexterity impairments. He uses a wheelchair for mobility and has a specially


                                            1

     Complaint
       Case 4:21-cv-03247-HSG Document 1 Filed 04/30/21 Page 2 of 8




1    equipped van.
2      2. Defendant Winchester Associates, LLC owned the real property located
3    at or about 14103 Winchester Blvd, Los Gatos, California, between November
4    2020 and March 2021.
5      3. Defendant Winchester Associates, LLC owns the real property located
6    at or about 14103 Winchester Blvd, Los Gatos, California, currently.
7      4. Defendant Shiroi Neko, LLC owned Shiroi Sushi located at or about
8    14103 Winchester Blvd, Los Gatos, California, between November 2020 and
9    March 2021.
10     5. Defendant Shiroi Neko, LLC owns Shiroi Sushi (“Restaurant”) located
11   at or about 14103 Winchester Blvd, Los Gatos, California, currently.
12     6. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein is
17   responsible in some capacity for the events herein alleged, or is a necessary
18   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
19   the true names, capacities, connections, and responsibilities of the Defendants
20   are ascertained.
21
22     JURISDICTION & VENUE:
23     7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26     8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
       Case 4:21-cv-03247-HSG Document 1 Filed 04/30/21 Page 3 of 8




1    Act, which act expressly incorporates the Americans with Disabilities Act.
2      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
3    founded on the fact that the real property which is the subject of this action is
4    located in this district and that Plaintiff's cause of action arose in this district.
5
6      FACTUAL ALLEGATIONS:
7      10. Plaintiff went to the Restaurant in November 2020 with the intention to
8    avail himself of its goods or services motivated in part to determine if the
9    defendants comply with the disability access laws. Not only did Plaintiff
10   personally encounter the unlawful barriers in November 2020, but he wanted
11   to return and patronize the business several times but was specifically deterred
12   due to his actual personal knowledge of the barriers gleaned from his
13   encounter with them.
14     11. The Restaurant is a facility open to the public, a place of public
15   accommodation, and a business establishment.
16     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
17   to provide wheelchair accessible dining surfaces in conformance with the ADA
18   Standards as it relates to wheelchair users like the plaintiff.
19     13. The Restaurant provides dining surfaces to its customers but fails to
20   provide any wheelchair accessible dining surfaces.
21     14. One problem that plaintiff encountered was the lack of sufficient knee
22   or toe clearance under the outside dining surfaces for wheelchair users.
23     15. Plaintiff believes that there are other features of the dining surfaces that
24   likely fail to comply with the ADA Standards and seeks to have fully compliant
25   dining surfaces for wheelchair users.
26     16. On information and belief, the defendants currently fail to provide
27   wheelchair accessible dining surfaces.
28     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff


                                               3

     Complaint
       Case 4:21-cv-03247-HSG Document 1 Filed 04/30/21 Page 4 of 8




1    personally encountered these barriers.
2      18. As a wheelchair user, the plaintiff benefits from and is entitled to use
3    wheelchair accessible facilities. By failing to provide accessible facilities, the
4    defendants denied the plaintiff full and equal access.
5      19. The failure to provide accessible facilities created difficulty and
6    discomfort for the Plaintiff.
7      20. Even though the plaintiff did not confront the following barriers, the
8    restroom mirror is too high and the restroom sink does not provide any knee
9    clearance for wheelchair users. Plaintiff seeks to have these barriers removed
10   as they relate to and impact his disability.
11     21. The defendants have failed to maintain in working and useable
12   conditions those features required to provide ready access to persons with
13   disabilities.
14     22. The barriers identified above are easily removed without much
15   difficulty or expense. They are the types of barriers identified by the
16   Department of Justice as presumably readily achievable to remove and, in fact,
17   these barriers are readily achievable to remove. Moreover, there are numerous
18   alternative accommodations that could be made to provide a greater level of
19   access if complete removal were not achievable.
20     23. Plaintiff will return to the Restaurant to avail himself of its goods or
21   services and to determine compliance with the disability access laws once it is
22   represented to him that the Restaurant and its facilities are accessible. Plaintiff
23   is currently deterred from doing so because of his knowledge of the existing
24   barriers and his uncertainty about the existence of yet other barriers on the
25   site. If the barriers are not removed, the plaintiff will face unlawful and
26   discriminatory barriers again.
27     24. Given the obvious and blatant nature of the barriers and violations
28   alleged herein, the plaintiff alleges, on information and belief, that there are


                                             4

     Complaint
       Case 4:21-cv-03247-HSG Document 1 Filed 04/30/21 Page 5 of 8




1    other violations and barriers on the site that relate to his disability. Plaintiff will
2    amend the complaint, to provide proper notice regarding the scope of this
3    lawsuit, once he conducts a site inspection. However, please be on notice that
4    the plaintiff seeks to have all barriers related to his disability remedied. See
5    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
6    encounters one barrier at a site, he can sue to have all barriers that relate to his
7    disability removed regardless of whether he personally encountered them).
8
9    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
10   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
11   Defendants.) (42 U.S.C. section 12101, et seq.)
12     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint.
15     26. Under the ADA, it is an act of discrimination to fail to ensure that the
16   privileges, advantages, accommodations, facilities, goods and services of any
17   place of public accommodation is offered on a full and equal basis by anyone
18   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
19   § 12182(a). Discrimination is defined, inter alia, as follows:
20             a. A failure to make reasonable modifications in policies, practices,
21                or procedures, when such modifications are necessary to afford
22                goods,     services,     facilities,   privileges,    advantages,      or
23                accommodations to individuals with disabilities, unless the
24                accommodation would work a fundamental alteration of those
25                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
26             b. A failure to remove architectural barriers where such removal is
27                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
28                defined by reference to the ADA Standards.


                                               5

     Complaint
       Case 4:21-cv-03247-HSG Document 1 Filed 04/30/21 Page 6 of 8




1             c. A failure to make alterations in such a manner that, to the
2                 maximum extent feasible, the altered portions of the facility are
3                 readily accessible to and usable by individuals with disabilities,
4                 including individuals who use wheelchairs or to ensure that, to the
5                 maximum extent feasible, the path of travel to the altered area and
6                 the bathrooms, telephones, and drinking fountains serving the
7                 altered area, are readily accessible to and usable by individuals
8                 with disabilities. 42 U.S.C. § 12183(a)(2).
9      27. When a business provides facilities such as dining surfaces, it must
10   provide accessible dining surfaces.
11     28. Here, accessible dining surfaces have not been provided in
12   conformance with the ADA Standards.
13     29. When a business provides facilities such as restrooms, it must provide
14   accessible restrooms.
15     30. Here, accessible restrooms have not been provided in conformance with
16   the ADA Standards.
17     31. The Safe Harbor provisions of the 2010 Standards are not applicable
18   here because the conditions challenged in this lawsuit do not comply with the
19   1991 Standards.
20     32. A public accommodation must maintain in operable working condition
21   those features of its facilities and equipment that are required to be readily
22   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
23     33. Here, the failure to ensure that the accessible facilities were available
24   and ready to be used by the plaintiff is a violation of the law.
25
26   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
27   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
28   Code § 51-53.)


                                             6

     Complaint
        Case 4:21-cv-03247-HSG Document 1 Filed 04/30/21 Page 7 of 8




1       34. Plaintiff repleads and incorporates by reference, as if fully set forth
2    again herein, the allegations contained in all prior paragraphs of this
3    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
4    that persons with disabilities are entitled to full and equal accommodations,
5    advantages, facilities, privileges, or services in all business establishment of
6    every kind whatsoever within the jurisdiction of the State of California. Cal.
7    Civ. Code §51(b).
8       35. The Unruh Act provides that a violation of the ADA is a violation of the
9    Unruh Act. Cal. Civ. Code, § 51(f).
10      36. Defendants’ acts and omissions, as herein alleged, have violated the
11   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
12   rights to full and equal use of the accommodations, advantages, facilities,
13   privileges, or services offered.
14      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
15   discomfort or embarrassment for the plaintiff, the defendants are also each
16   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
17   (c).)
18      38. Although the plaintiff encountered frustration and difficulty by facing
19   discriminatory barriers, even manifesting itself with minor and fleeting
20   physical symptoms, the plaintiff does not value this very modest physical
21   personal injury greater than the amount of the statutory damages.
22
23             PRAYER:
24             Wherefore, Plaintiff prays that this Court award damages and provide
25   relief as follows:
26           1. For injunctive relief, compelling Defendants to comply with the
27   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
28


                                              7

     Complaint
       Case 4:21-cv-03247-HSG Document 1 Filed 04/30/21 Page 8 of 8




1    plaintiff is not invoking section 55 of the California Civil Code and is not
2    seeking injunctive relief under the Disabled Persons Act at all.
3        2. For equitable nominal damages for violation of the ADA. See
4    Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
5    and any other equitable relief the Court sees fit to grant.
6        3. Damages under the Unruh Civil Rights Act, which provides for actual
7    damages and a statutory minimum of $4,000 for each offense.
8        4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
9    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
10
     Dated: April 29, 2021             CENTER FOR DISABILITY ACCESS
11
12
13                                     By: _______________________
14                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             8

     Complaint
